        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 1 of 24




Jon V. Harper (#1378)
HARPER LAW, PLC
P.O. Box 581468
Salt Lake City, UT 84158
Tel: (801) 910-4357
Email: jharper@jonharperlaw.com

[Additional counsel on signature pages]
Attorneys for Plaintiff


                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


                                                )
ETHAN SILVERMAN, Individually and On            )
Behalf of All Others Similarly Situated,        )   Case No. 2:19-cv-00707-PMW
                                                )
                                   Plaintiff,   )   Magistrate Judge Paul M. Warner
                                                )
                       v.                       )
                                                )   CLASS ACTION COMPLAINT
                                                )
MYRIAD GENETICS, INC., MARK C.                  )
CAPONE, and R. BRYAN RIGGSBEE,                  )
                                                )   JURY TRIAL DEMANDED
                                                )
                                Defendants.     )
                                                )


       Plaintiff Ethan Silverman (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings,
             Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 2 of 24




wire and press releases published by and regarding Myriad Genetics, Inc. (“Myriad” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.



                                  NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Myriad securities between

September 2, 2016 and August 13, 2019, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

officials.

        2.       Myriad was founded in 1991 and is headquartered in Salt Lake City, Utah.

Myriad is a molecular diagnostic company that develops and markets predictive, personalized,

and prognostic medicine tests worldwide.

        3.       Myriad offers, among other products, GeneSight, a DNA genotyping test to aid

psychotropic drug selection for depressed patients; and Foresight, a prenatal test in the expanded

carrier screening market for future parents to assess their risk of passing on a recessive genetic

condition to their offspring. GeneSight is offered as both a psychotropic 1 test (“GeneSight


1
  The term “psychiatric” denotes a branch of medicine that deals with mental, emotional, or
behavioral disorders, the term “psychotropic” denotes a type of drug that affects the mind. For
example, “psychotropic” drugs could be used in “psychiatric” treatment. See Definition of
                                                      2
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 3 of 24




Psychotropic”) and MTHFR (an enzyme required to convert folic acid and dietary folate into its

active form, which is called l-methylfolate) test.

       4.      On September 1, 2016, during after-market hours, Myriad announced that it had

completed its acquisition of Assurex Health, Inc. (“Assurex”) on August 31, 2016. Myriad

acquired GeneSight through this acquisition.

       5.      On July 31, 2018, Myriad announced that it had closed its acquisition of Counsyl,

Inc. (“Counsyl”).    The acquisition of Counsyl provided Myriad with two new products—

ForeSight and Prelude—in the expanded carrier screening and non-invasive prenatal testing

markets, respectively. The Company estimated that these markets would grow to approximately

three million tests performed in the U.S. and $1.5 billion over the next five years.

       6.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) GeneSight

lacked evidence or information sufficient to support the tests in their current form, including

their purported benefits; (ii) the U.S. Food and Drug Administration (“FDA”) had requested

changes to GeneSight and questioned the validity of the test’s purported benefits; (iii) Myriad

had been in ongoing discussions with the FDA regarding the FDA’s requested changes to

GeneSight; (iv) Myriad’s acquisition of Counsyl—and thereby, Foresight—caused the Company

to incur the risk of suffering from lower reimbursement for its expanded carrier screening tests,

which had the potential to, and actually did, materialize into a material negative impact on the


Psychiatry, Merriam-Webster, https://www.merriam-webster.com/dictionary/psychiatry (last
visited September 19, 2019); Definition of Psychotropic, Merriam-Webster,
https://www.merriam-webster.com/dictionary/psychotropic (last visited September 19, 2019).
                                                     3
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 4 of 24




Company’s revenue; and (v) as a result, the Company’s public statements were materially false

and misleading at all relevant times.

       7.      On August 13, 2019, during after-market hours, Myriad issued an earnings

release, filed as an exhibit to a Current Report on Form 8-K with the SEC, wherein the Company

reported its fiscal fourth quarter and full year 2019 financial results. Therein, Mark C. Capone

(“Capone”), Myriad’s President and Chief Executive Officer (“CEO”), disclosed that

“[u]nfortunately, revenue in the fourth quarter was two percent below expectations largely due to

lower reimbursement for [the Company’s] expanded carrier screening test”—i.e., Foresight.

       8.      Later that day, in an earnings conference call with investors and analysts,

Defendant R. Bryan Riggsbee (“Riggsbee”), Myriad’s Chief Financial Officer (“CFO”), revealed

that “the FDA requested changes to the GeneSight test offering” after Myriad had provided the

FDA with clinical evidence and other information to support GeneSight Psychotropic, and that

the Company has “been in ongoing discussions with the FDA regarding its request.” Rigsbee

continued by stating that “[a]lthough [Defendants] continue to disagree the changes to the tests

are required, on August 10, 2019, [Defendants] submitted a proposal regarding the reporting of

GeneSight test results to healthcare providers that we believe address the FDA’s principal

concerns.”

       9.      Also later that day, Myriad filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the fiscal year ended June 30, 2019

(the “2019 10-K”). In the 2019 10-K, Defendants disclosed that the FDA had questioned

whether the validity of GeneSight’s purported benefits had been established. The 2019 10-K




                                                   4
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 5 of 24




also revealed that, since at least late 2018, the FDA had increasingly questioned the claims of

marketed genetics tests, such as GeneSight. Specifically, the 2019 10-K stated, in relevant part:

       The FDA has recently increased its attention to marketing of
       pharmacogenetic tests. For example, in late 2018, the FDA issued a
       safety communication regarding “[g]enetic laboratory tests with claims
       to predict a patient’s response to specific medications, that have not been
       reviewed by the FDA and may not be supported by clinical evidence.”
       Among other tests, the FDA notice cited “genetic tests that claim results
       can be used to help physicians identify which antidepressant medication
       would have increased effectiveness or side effects compared to other
       antidepressant medications” . . . . As explained by the FDA in its update to
       this safety communication, the FDA reached out to several firms
       marketing such pharmacogenetic tests where the FDA believes the
       relationship between genetic variations and the medication’s effects has
       not been established, including a warning letter to Inova Genomics
       Laboratory.

       Earlier in 2019, we provided the FDA with clinical evidence and other
       information to support our GeneSight Psychotropic test. More recently,
       the FDA requested changes to the GeneSight test offering, and we have
       been in ongoing discussions with the FDA regarding its request.
       Although we continue to disagree that changes to the test are required, on
       August 10, 2019 we submitted a proposal regarding the reporting of
       GeneSight test results to healthcare providers that we believe addresses the
       FDA’s principal concerns. We believe this approach should not affect the
       benefits that we believe are provided by the GeneSight test. However, we
       cannot predict with certainty the outcome of our interactions with the FDA
       or its timing, and whether the ultimate form of the test offering will have
       an adverse effect on our revenues from the test.

(Emphases added.)

       10.     On this news, Myriad’s stock price fell $19.05 per share, or 42.76%—nearly half

of the Company’s total stock value—to close at $25.50 per share on August 14, 2019.

       11.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.


                                                    5
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 6 of 24




                                  JURISDICTION AND VENUE

       12.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

       13.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       14.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Myriad is headquartered in this Judicial

District, Defendants conduct business in this Judicial District, and a significant portion of

Defendants’ activities took place within this Judicial District.

       15.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                             PARTIES

       16.     Plaintiff, as set forth in the attached Certification, acquired Myriad securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       17.     Myriad is a Delaware corporation with its principal executive offices located at

320 Wakara Way, Salt Lake City, UT. Myriad securities trade in an efficient market on the

Nasdaq Global Select Market (“NASDAQ”) under the ticker symbol “MYGN”.




                                                      6
          Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 7 of 24




         18.   Defendant Capone has served as Myriad’s President and CEO at all relevant

times.

         19.   Defendant Riggsbee has served as Myriad’s CFO at all relevant times.

         20.   Defendants Capone and Riggsbee are sometimes referred to herein as the

“Individual Defendants.”

         21.   The Individual Defendants possessed the power and authority to control the

contents of Myriad’s SEC filings, press releases, and other market communications.            The

Individual Defendants were provided with copies of Myriad’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with Myriad, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to and

were being concealed from the public, and that the positive representations being made were

then materially false and misleading.      The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

                                           Background

         22.   Myriad was founded in 1991 and is headquartered in Salt Lake City, Utah.

Myriad is a molecular diagnostic company that develops and markets predictive, personalized,

and prognostic medicine tests worldwide.

         23.   Myriad offers, among other products, GeneSight, a DNA genotyping test to aid

psychotropic drug selection for depressed patients; and Foresight, a prenatal test in the expanded


                                                    7
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 8 of 24




carrier screening market for future parents to assess their risk of passing on a recessive genetic

condition to their offspring. GeneSight is offered as both a psychotropic test and MTHFR test.

        24.     On September 1, 2016, during after-market hours, Myriad announced that it had

completed its acquisition of Assurex on August 31, 2016. Myriad acquired GeneSight through

this acquisition.

        25.     On July 31, 2018, Myriad announced that it had closed its acquisition of Counsyl.

The acquisition of Counsyl provided Myriad with two new products—ForeSight and Prelude—in

the expanded carrier screening and non-invasive prenatal testing markets, respectively. The

Company estimated that these markets would grow to approximately three million tests

performed in the U.S. and $1.5 billion over the next five years.

         Materially False and Misleading Statements Issued During the Class Period

        26.     The Class Period begins on September 2, 2016. On September 1, 2016, during

after-market hours, Myriad issued a press release announcing the Company’s completed

acquisition of Assurex on August 31, 2016 (the “September 2016 Press Release”).               The

September 2016 Press Release quoted Defendant Capone, who touted that Myriad’s acquisition

of Assurex had established the foundation for Myriad’s neuroscience business and leveraged its

existing preventative care business unit with the addition of GeneSight, which purportedly had

significant growth potential. Specifically, Defendant Capone stated, in relevant part:

        We are exceptionally pleased to close the Assurex Health acquisition as
        GeneSight® becomes our second largest product, with an outstanding
        growth trajectory, substantial current market potential, and the opportunity
        for expanded indications . . . . This acquisition is an excellent strategic fit
        since it leverages our existing preventive care business unit with the
        addition of a product that has a market potential of $3 billion in this
        channel. The acquisition has the added strategic benefit of establishing the
        foundation for our neuroscience business where GeneSight has a market

                                                      8
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 9 of 24




       potential of over $2 billion and the ability to leverage this sales channel
       for future pipeline products.

       27.     On August 9, 2017, Myriad filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the quarter and year ended June 30,

2017 (the “2017 10-K”).        The 2017 10-K reaffirmed that “the acquisition [of Assurex]

establishe[d] the foundation for [Myriad’s] neuroscience business and leverage[d] [the

Company’s] existing preventative care business unit with the addition of . . . GeneSight,” and

that GeneSight had “significant growth potential.”

       28.     The 2017 10-K also touted GeneSight as a DNA test that optimized psychotropic

drug selection for neuroscience patients, helped healthcare providers prescribe medication, and

that GeneSight was clinically proven by multiple studies to double a patient’s response rate to

medications selected with its aid. Specifically, the 2017 10-K stated, in relevant part:

       GeneSight®: DNA genotyping test to optimize psychotropic drug
       selection for neuroscience patients. Our GeneSight test helps healthcare
       providers take a personalized approach to prescribing medicine for
       patients. Because genes influence the way a person’s body responds to
       specific medications, the medications may not work the same for
       everyone. Using DNA gathered with a simple cheek swab, GeneSight
       analyzes a patient’s genes and provides individualized information to help
       healthcare providers select medications that better match their patient’s
       genes. Multiple clinical studies have shown that when clinicians used
       GeneSight to help guide treatment decisions, patients were up to twice as
       likely to respond to the selected medication compared to standard of care.

(Emphases in original.)

       29.     Additionally, the 2017 10-K asserted that GeneSight met a significant unmet

clinical need in the neuroscience market, was the leading product for psychotropic drug

selection, was used by healthcare providers to help patients with a large swath of



                                                     9
        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 10 of 24




neuropsychiatric conditions, including chronic pain, and was clinically proven to enhance

medication selection. Specifically, the 2017 10-K stated, in relevant part:

       In the neuroscience market, our GeneSight test meets a significant unmet
       clinical need and is the leading product for psychotropic drug selection. It
       is used by healthcare providers to help patients who are affected by
       neuropsychiatric conditions including depression, anxiety, ADHD, bipolar
       disorder, schizophrenia, post-traumatic stress disorder (PTSD) and other
       behavioral health conditions, as well as chronic pain. The test is clinically
       proven to enhance medication selection, helping healthcare providers get
       their patients on the right medication faster.

       30.     Appended as an exhibit to the 2017 10-K were signed certifications pursuant to

the Sarbanes-Oxley Act of 2002 (“SOX”), wherein the Individual Defendants certified that “[t]he

[2017 10-K] of the Company fully complie[d] with the requirements of Section 13(a) or 15(d) of

the Securities Exchange Act of 1934, and the information contained in the [2017 10-K] fairly

present[ed], in all material respects, the financial condition and results of operations of the

Company.”

       31.     On July 31, 2018, Myriad issued a press release announcing the closing of

Myriad’s acquisition of Counsyl (the “July 2018 Press Release”). The July 2018 Press Release

quoted Defendant Capone, who touted the Counsyl acquisition’s strategic benefits, which would

substantially enhance Myriad’s presence in the women’s health market. Specifically, Defendant

Capone stated: “We are excited to welcome Counsyl to Myriad and begin the integration

process . . . . This acquisition is an excellent strategic fit and enables us to become the premier

Women’s Health organization and a trusted advisor for the highest quality genetic tests.”

       32.     On August 24, 2018, Myriad filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the quarter and year ended June 30,

2018 (the “2018 10-K”). The 2018 10-K touted Myriad’s acquisition of Counsyl, especially as it

                                                    10
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 11 of 24




had led to the Company’s acquisition of, inter alia, Foresight, purportedly enhancing the

Company’s business through the expanded carrier screening market. Specifically, the 2018 10-K

stated, in relevant part:

        During the fourth quarter, we signed a definitive agreement to acquire
        Counsyl, Inc. a global leader in reproductive genetic testing for total
        consideration of $408.6 million through a combination of cash and our
        stock. The acquisition closed on July 31, 2018. The acquisition of Counsyl
        provides Myriad with two new products, ForeSightTM and PreludeTM, in
        the expanded carrier screening [and] non-invasive prenatal testing
        markets, respectively. We estimate that these markets will grow to
        approximately 3 million tests performed in the United States and $1.5
        billion over the next five years.

        33.     The 2018 10-K also contained substantively the same representations as quoted in

¶¶ 27-29 above, with one notable modification. Where the 2017 10-K touted that “[m]ultiple

clinical studies have shown that when clinicians used GeneSight to help guide treatment

decisions, patients were up to twice as likely to respond to the selected medication compared to

standard of care,” the 2018 10-K dialed down these statements and merely asserted that

“[m]ultiple clinical studies have shown that when clinicians used GeneSight to help guide

treatment decisions, patients were more likely to respond to the selected medication compared to

standard of care” (emphases added). It is unclear from the modified language whether the

previous “[m]ultiple clinical studies” had overstated GeneSight’s impact and new clinical studies

had since tempered those results, or, rather, whether the same “[m]ultiple clinical studies” were

referenced in both the 2017 10-K and the 2018 10-K, and it was Myriad that had previously

overstated GeneSight’s impact.

        34.     Additionally, the 2018 10-K highlighted “results from the GeneSight GUIDED

randomized controlled trial at the American Psychiatric Association annual meeting,” asserting


                                                   11
        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 12 of 24




that “[t]he landmark study showed that patients receiving GeneSight had significantly better

outcomes with a 50 percent increase in remission rates and a 30 percent increase in response

rates relative to those who received standard of care therapy.”

       35.     Appended as an exhibit to the 2018 10-K were signed SOX certifications, wherein

the Individual Defendants certified that “[t]he [2018 10-K] of the Company fully complie[d]

with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the

information contained in the [2018 10-K] fairly present[ed], in all material respects, the financial

condition and results of operations of the Company.”

       36.     Even as Myriad approached the end of the Company’s fiscal year for 2019,

Defendants continued to tout GeneSight for psychotropic purposes as currently administered.

For example, in Myriad’s Quarterly Report on Form 10-Q filed with the SEC on May 8, 2019,

which reported the Company’s financial and operating results for the Company’s third quarterly

period ended March 31, 2019 (the “3Q 2019 10-Q”), the Company championed GeneSight’s

administration through several purported landmark psychiatric studies, stating, in relevant part:

       During the quarter ended September 30, 2018, the results of the GeneSight
       IMPACT study were published in the Journal of Psychiatric Research. In
       the study, patients treated by primary care physicians had 27 percent
       greater symptom improvement, 35 percent increased response and 63
       percent greater remission than those treated by psychiatrists.

                                               ***

       During the quarter ended December 31, 2018, the results of the GeneSight
       GUIDED study, the largest pharmacogenomics study ever in depression,
       was accepted for publication in the Journal of Psychiatric Research. The
       key finding of the study was that patients were 50 percent more likely to
       achieve remission and 30 percent more likely to respond to treatment
       when their medication selection was guided by the GeneSight
       Psychotropic genetic test.


                                                     12
        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 13 of 24




       37.     The statements referenced in ¶¶ 26-36 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) GeneSight lacked evidence or information sufficient to support the tests in their current form,

including their purported benefits; (ii) the FDA had requested changes to GeneSight and

questioned the validity of the test’s purported benefits; (iii) Myriad had been in ongoing

discussions with the FDA regarding the FDA’s requested changes to GeneSight; (iv) Myriad’s

acquisition of Counsyl—and thereby, Foresight—caused the Company to incur the risk of

suffering from lower reimbursement for its expanded carrier screening tests, which had the

potential to, and actually did, materialize into a material negative impact on the Company’s

revenue; and (v) as a result, the Company’s public statements were materially false and

misleading at all relevant times.

                                    The Truth Begins to Emerge

       38.     On August 13, 2019, during after-market hours, Myriad issued an earnings

release, filed as an exhibit to a Current Report on Form 8-K with the SEC, wherein the Company

reported its fiscal fourth quarter and full year 2019 financial results. Therein, Capone disclosed

that “[u]nfortunately, revenue in the fourth quarter was two percent below expectations largely

due to lower reimbursement for [the Company’s] expanded carrier screening test”—i.e.,

Foresight.

       39.     Later that day, on an earnings conference call with investors and analysts,

Defendant Riggsbee revealed that “the FDA requested changes to the GeneSight test offering”


                                                    13
        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 14 of 24




after Myriad had provided the FDA with clinical evidence and other information to support

GeneSight Psychotropic, and that the Company has “been in ongoing discussions with the FDA

regarding its request.” Rigsbee continued by stating that “[a]lthough [Defendants] continue to

disagree the changes to the tests are required, on August 10, 2019, [Defendants] submitted a

proposal regarding the reporting of GeneSight test results to healthcare providers that we believe

address the FDA’s principal concerns.”

       40.     Also later that day, Myriad filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the fiscal year ended June 30, 2019.

In the 2019 10-K, Defendants disclosed that the FDA had questioned whether the validity of

GeneSight’s purported benefits had been established. The 2019 10-K also revealed that, since at

least late 2018, the FDA had increasingly questioned the claims of marketed genetics tests, such

as GeneSight. Specifically, the 2019 10-K stated, in relevant part:

       The FDA has recently increased its attention to marketing of
       pharmacogenetic tests. For example, in late 2018, the FDA issued a
       safety communication regarding “[g]enetic laboratory tests with claims
       to predict a patient’s response to specific medications, that have not been
       reviewed by the FDA and may not be supported by clinical evidence.”
       Among other tests, the FDA notice cited “genetic tests that claim results
       can be used to help physicians identify which antidepressant medication
       would have increased effectiveness or side effects compared to other
       antidepressant medications” . . . . As explained by the FDA in its update to
       this safety communication, the FDA reached out to several firms
       marketing such pharmacogenetic tests where the FDA believes the
       relationship between genetic variations and the medication’s effects has
       not been established, including a warning letter to Inova Genomics
       Laboratory.

       Earlier in 2019, we provided the FDA with clinical evidence and other
       information to support our GeneSight Psychotropic test. More recently,
       the FDA requested changes to the GeneSight test offering, and we have
       been in ongoing discussions with the FDA regarding its request.
       Although we continue to disagree that changes to the test are required, on

                                                   14
        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 15 of 24




       August 10, 2019 we submitted a proposal regarding the reporting of
       GeneSight test results to healthcare providers that we believe addresses the
       FDA’s principal concerns. We believe this approach should not affect the
       benefits that we believe are provided by the GeneSight test. However, we
       cannot predict with certainty the outcome of our interactions with the FDA
       or its timing, and whether the ultimate form of the test offering will have
       an adverse effect on our revenues from the test.

(Emphases added.)

       41.     On this news, Myriad’s stock price fell $19.05 per share, or 42.76%—nearly half

of the Company’s total stock value—to close at $25.50 per share on August 14, 2019.

       42.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       43.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Myriad securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures.       Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

       44.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Myriad securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds


                                                   15
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 16 of 24




or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Myriad or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        45.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        46.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        47.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

              •    whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Myriad;

              •    whether the Individual Defendants caused Myriad to issue false and misleading
                   financial statements during the Class Period;

              •    whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

              •    whether the prices of Myriad securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and




                                                      16
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 17 of 24




              •    whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        48.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        49.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

              •    Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

              •    the omissions and misrepresentations were material;

              •    Myriad securities are traded in an efficient market;

              •    the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

              •    the Company traded on the NASDAQ and was covered by multiple analysts;

              •    the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

              •    Plaintiff and members of the Class purchased, acquired and/or sold Myriad
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.

        50.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.




                                                      17
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 18 of 24




        51.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                           COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        52.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        53.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        54.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Myriad securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Myriad securities and options at artificially inflated prices. In furtherance of

                                                   18
         Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 19 of 24




this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

        55.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Myriad securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Myriad’s finances and business prospects.

        56.         By virtue of their positions at Myriad, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

        57.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Myriad, the Individual Defendants had knowledge of the details of Myriad’s

internal affairs.


                                                     19
        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 20 of 24




       58.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Myriad. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Myriad’s

businesses, operations, future financial condition and future prospects.      As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Myriad securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Myriad’s business and financial condition which were

concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired Myriad securities at artificially inflated prices and relied upon the price of the

securities, the integrity of the market for the securities and/or upon statements disseminated by

Defendants, and were damaged thereby.

       59.     During the Class Period, Myriad securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Myriad securities at prices artificially inflated by Defendants’ wrongful conduct.        Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of Myriad securities was substantially lower than the prices paid by


                                                   20
          Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 21 of 24




Plaintiff and the other members of the Class. The market price of Myriad securities declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

          60.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          61.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          62.   Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          63.   During the Class Period, the Individual Defendants participated in the operation

and management of Myriad, and conducted and participated, directly and indirectly, in the

conduct of Myriad’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Myriad’s misstatement of income and expenses and false financial

statements.

          64.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Myriad’s


                                                     21
        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 22 of 24




financial condition and results of operations, and to correct promptly any public statements

issued by Myriad which had become materially false or misleading.

       65.    Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Myriad disseminated in the marketplace during the Class

Period concerning Myriad’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Myriad to engage in the wrongful acts

complained of herein. The Individual Defendants therefore, were “controlling persons” of

Myriad within the meaning of Section 20(a) of the Exchange Act.         In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of

Myriad securities.

       66.    Each of the Individual Defendants, therefore, acted as a controlling person of

Myriad. By reason of their senior management positions and/or being directors of Myriad, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Myriad to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Myriad and possessed the

power to control the specific activities which comprise the primary violations about which

Plaintiff and the other members of the Class complain.

       67.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Myriad.


                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                                                  22
        Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 23 of 24




       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY


       Plaintiff hereby demands a trial by jury.

Dated: September 27, 2019


                                                       HARPER LAW, PLC

                                                       /s/     Jon V. Harper
                                                       Jon V. Harper (Bar No. 1378)
                                                       P.O. Box 581468
                                                       Salt Lake City, UT 84158
                                                       Tel: (801) 910-4357
                                                       Email: jharper@jonharperlaw.com

                                                       POMERANTZ LLP
                                                       Jeremy A. Lieberman
                                                       J. Alexander Hood II
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016
                                                       Telephone: (212) 661-1100
                                                       Facsimile: (212) 661-8665
                                                       Email: jalieberman@pomlaw.com
                                                       Email: ahood@pomlaw.com



                                                      23
Case 2:19-cv-00707-PMW Document 2 Filed 09/27/19 Page 24 of 24




                                 POMERANTZ LLP
                                 Patrick V. Dahlstrom
                                 10 South La Salle Street, Suite 3505
                                 Chicago, Illinois 60603
                                 Telephone: (312) 377-1181
                                 Facsimile: (312) 377-1184
                                 Email: pdahlstrom@pomlaw.com

                                 Attorneys for Plaintiff




                                24
